Case 1:19-cr-10080-NMG Document 862-6 Filed 02/20/20 Page 1 of 3




        EXHIBIT
          “5”
        Case 1:19-cr-10080-NMG Document 862-6 Filed 02/20/20 Page 2 of 3


November 24, 2019

Honorable Judge Gorton
United States District Court
District of Massachusetts
1 Courthouse Way,
Boston, Massachusetts, 02210

Honorable Judge Gorton,

I am 49 years old. I received a bachelor’s degree from USC and an MBA from Northwestern University’s
Kellogg school of business. I am currently the CEO of MIG Real Estate, managing a portfolio of
commercial properties across United States.

Michelle is my cousin and having grown up together I am proud to say that we’ve remained close for
nearly fifty years now. I would even go as far as to say she is more like a sister to me than a cousin. I
interact with her on a regular basis at family events and have often sought her guidance on marriage,
raising children, helping our extended family and giving philanthropically. Michelle is an incredibly
humble, kind and caring person who works extremely hard to help numerous people. She is an
amazingly loving mother who is constantly striving to be a great role model to her children. She is also
one of the most compassionate and giving people I know.

Michelle has always been the kind and caring person she is today. Throughout our childhood she went
out of her way to make sure all the family children were included in events and games. She would
always help the kids that couldn’t keep up. Even if it meant Michelle missing an event or losing a game,
she put others first. I will never forget her making sure to include my brother and I when all the cousins
would arrive earlier than us. Then, Michelle would share her ideas when I wasn’t as creative as her,
telling me I could take the credit to win points as she worked feverishly to start over with new ideas.

Michelle’s adult life has centered on two passions: being a totally loving, caring mother and a
compassionate, hands on supporter of those less fortunate in our community.

She is a devoted mother who has always put her children ahead of her own needs. If you know Michelle
Janavs, there is no question she would do anything for her children and if you spend time with
                  you will witness, as I have, the closeness of their family unit; a rarity these days. I’ve
seen her stay up all night studying subjects she had not looked at in years to better help her children
with their homework. She taught them the value of education, discipline and studying hard.

Michelle is the rock her family, as well as her extended family. I am also very close with Michelle’s older
brother, Richard, and was a confidant during the time of his difficult divorce. Richard, a working father,
was awarded full custody of his three young children, ages four, nine and eleven. Richard often told me
he would not have been able to handle the situation if Michelle had not stepped in. Without hesitation
she took his four-year-old son into her home to live with her for two months and also opened her door
to his nine-year-old who stayed with her for several months while Richard could adjust to being a single
father. I remember specifically when Richard told me how Michelle found a rental home for him and his
boys, furnished the entire home and decorated each boy’s room with posters and wall graphics that
represented their interest all while taking care of her own family and raising her three children.
        Case 1:19-cr-10080-NMG Document 862-6 Filed 02/20/20 Page 3 of 3

At about this same time,                                                      . Again, without hesitation,
Michelle
                      . Michelle supported her father and siblings during these difficult times. She was
unwavering in her loving devotion to her family.

Besides being a mother to her own children and a mother figure to others, Michelle has spent her time
helping others in need. Not only has she set an example by giving her personal time and effort to
worthwhile causes, but she also made sure her children became personally involved from a young age
with helping others in our community who needed assistance. In one particularly impressive example,
Michelle worked day and night with her daughter,          , to create The Candy Palace Program, a
program that both raised hundreds of thousands of dollars to help feed hungry children in our county,
while also creating opportunities for countless other children to learn and engage in hands-on volunteer
opportunities with the Second Harvest Food Bank.

Michelle continues to support her family, community and society at large with these efforts and so
many more. She fills her days giving passionately from an amazingly kind, compassionate and caring
place.

Based on my discussions with Michelle, I honestly don’t think she understood the magnitude of what
she got herself into and I believe there was some “disconnect” from the typical scenario most parents
are in while helping their children enter college. I believe this was a result of Mr. Singer’s manipulation.
Unfortunately, regardless of any level of naivety, what Michelle did was wrong and as painful as it has
been to swallow, she has expressed her profound regret and remorse. What Michelle did in this case
was clearly a mistake, but it would be a shame in every sense to sentence her to prison. She has been
living each day carrying the weight of letting her family, friends and community down and is making
every effort to regain the trust she has lost in society. Michelle is a gentle human being and prison is
extraordinarily harsh for somebody who in no way intended harm to anyone. I hope you will give her a
chance to prove herself as I know she will use the time to continue making a positive impact on a wide
variety of people; there are not a lot of people like Michelle in this world and she will do everything she
can to redeem herself.

 I know Michelle and her children have already suffered through significant stress, trauma and guilt as a
result of this case. Michelle has shared with me the pain and guilt she feels for putting her family
through this experience. She has expressed her deep regret and months of not sleeping because of her
profound sadness that she made the wrong choices in trying to help her daughters in a way that was
ultimately wrong.

I hope you will give Michelle a second chance as I know she has never done anything like this in the past
and will never do anything like it in the future. Rather, I believe she will continue to be a kind,
compassionate and caring person relentlessly working to help those around her all the while improving
society with her giving in so many ways.

Sincerely,




Greg Merage
